DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 6/30/2022 and 1/19/2022 have been 
entered. Claims 1-20 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,037,044. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 1 is rejected in view of claims 1 and 15 of the ‘044 patent in that they recite:
Claim 1 of the Application
Claims 1 and 15-16 of the ‘044 Patent
1. A metal smartcard configured to receive energy from a contactless reader, the metal smartcard comprising: a metal body having a first face and a second face opposite the first face, wherein the metal body includes a slit extending to an outer edge of the metal body; at least one recess in at least one of the first face or the second face of the metal body; and at least one filling portion located at least partially in the at least one recess, wherein the filling portion comprises a substantially non-conductive material.
1. Smartcard capable of operating in at least a contactless mode, comprising: a module comprising an RFID chip and a module antenna; and a card body comprising a stackup of at least two metal layers; wherein at least one of the metal layers has a discontinuity in the form of a slit or nonconductive stripe extending through the layer from an outer edge of the layer to an interior position thereof so that the metal layer functions as a coupling frame; and wherein the at least one of the metal layers functioning as a coupling frame has an opening to accommodate a transponder chip module.

15. The smartcard of claim 1, wherein the discontinuities in at least some of the metal layers are slits, and wherein at least one of the following: the metal layer and slit are coated with a decorative or protective layer; a coating conceals the slit; at least some of the slits are filled; at least some of the slits are not filled; a given slit is hidden (or disguised) with a DLC (diamond-like carbon) coating.
16. The smartcard of claim 1, wherein: the discontinuities in at least some of the metal layers are slits; and at least some of the slits are at least partially filled with a material selected from the group consisting of resin, a dielectric material, diamond like carbon coating, an electrically non-conducting material, a polymer, epoxy resin, a dielectric oxide, and reinforced epoxy resin.



As can be seen, though the claim languages are not identical, it would have been obvious 
that claims 1 and 15-16 of the ‘044 patent recite all limitations of claim 1 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 
	Claim 2 is rejected in view of claims 15-16 of the ‘044 patent.
	Claim 3 is rejected in view of claims 2 and 15-16 of the ‘044 patent.
	Claim 4 is rejected in view of claims 15-16 of the ‘044 patent.
	Claim 8 is rejected in view of claims 1 and 15-16 of the ‘044 patent.
	Claim 15 is rejected in view of claims 3 of the ‘044 patent.

Claims 5-7, 9, 11-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Numbers 9,798,968; 9,836,684; 10,518,518 and 9,697,459. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Regarding claim 5-7, 9, 11-14 and 16, see the discussions regarding claim 1 in view of 
the ‘044 patent. 
	Similary, 
	Claim 5 is further rejected in view of claims 13 of the ‘968 patent.
Claim 6 is further rejected in view of claims 11 and 13 of the ‘968 patent.
Claim 7 is further rejected in view of claims 1 and 3-4 of the ‘968 patent.
Claim 9 is further rejected in view of claims 1 and 8 of the ‘518 patent.
Claim 11 is further rejected in view of claims 1 and 8 of the ‘518 patent.
Claim 12 is further rejected in view of claims 1 and 6 of the ‘968 patent.
Claim 13 is further rejected in view of claims 1 and 11 of the ‘968 patent.
Claim 14 is further rejected in view of claims 1 and 11 of the ‘968 patent.
Claim further 16 is rejected in view of claim 9 of the ‘459 patent.

Allowable Subject Matter
Claims 17-20 are allowed.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose: 
i. the metal smartcard of claim 1, wherein the at least one filling portion is included in an implantation (claim 10).
	ii. a smartcard comprising: a metal card body including a front face, a rear face, a through hole extending from the front face to the rear face; a transponder chip module, wherein at least a portion of the transponder chip module is positioned within a region of the through hole proximate the front face of the metal card body, and wherein no portion of the transponder chip module is positioned within a lower region of the through hole proximate the rear face of the metal card body; and a substantially non-conductive insert, wherein at least a portion of the substantially non-conductive insert is positioned within the lower region of the through hole (claim 17, claims 18-20 depend on claim 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THIEN M LE/Primary Examiner, Art Unit 2876